209 Ga. 160 (1952)
71 S.E.2d 217
SUTTLES, tax collector,
v.
HILL CREST CEMETERY INC.
17871.
Supreme Court of Georgia.
Argued May 13, 1952.
Decided June 10, 1952.
Harold Sheats, Durwood Pye, E. A. Wright and Standish Thompson, for plaintiff in error.
Ezra E. Phillips and Phillips, Johnson & Williams, contra.
HEAD, Justice.
Where the sole question at issue on a money rule is whether or not described property is exempt from State and county taxes under constitutional and statutory provisions exempting "places of burial," and this question is submitted to the trial judge on the pleadings, and upon an agreed stipulation of facts, the judgment rendered does not involve a construction of the Constitution. The application of plain and unambiguous words in a constitutional provision to a statement of facts has been repeatedly held by this court to be within the jurisdiction of the Court of Appeals. Atlanta-Asheville Motor Express v. Superior Garment Mfg. Co., 206 Ga. 882 (59 S. E. 2d, 382), and cases cited.
Transferred to the Court of Appeals. All the Justices concur, except Atkinson, P. J., not participating.